



EXHIBIT 10.1






THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of August 24, 2018 by and among LUBY’S, INC. (the “Borrower”), each other Credit
Party party hereto, the Lenders party hereto and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
November 8, 2016 (as amended by the Second Amendment to Credit Agreement dated
as of April 20, 2018 and as previously amended, restated, supplemented or
otherwise modified, the “Existing Agreement” and as amended by this Amendment
and as may further be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among, inter alia, the Borrower, the other
Credit Parties party thereto, the Administrative Agent and the Lenders from time
to time party thereto, pursuant to which the Lenders have made certain loans and
financial accommodations available to the Borrower; and
WHEREAS, the Borrower, the Administrative Agent and the Required Lenders are
parties to that certain Consent and Waiver dated as of July 12, 2018 (the “July
Consent”) and that certain Consent and Waiver dated as of August 10, 2018 (the
“August Consent” and together with the July Consent, the “Consents”) pursuant to
which, among other things, the Administrative Agent and Lenders waived the
requirement that the Credit Parties comply with (1) the financial covenants set
forth in Section 9.15 of the Credit Agreement that are tested for any period or
time ending or occurring during the Compliance Waiver Period (as defined in the
July Consent and as extended pursuant to the August Consent), and (2) the limits
on Maintenance Capital Expenditures set forth in Section 9.3(c) of the Credit
Agreement during the Compliance Waiver Period (as defined in the July Consent
and as extended pursuant to the August Consent); and
WHEREAS, the Credit Parties have requested that the Administrative Agent and the
Lenders amend certain provisions of the Existing Agreement which the
Administrative Agent and the Lenders are willing to do pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.


2.Amendments to Existing Agreement.


(a)Amendments to Section 1.1 (Definitions).


(i)Section 1.1 of the Existing Agreement is hereby amended by inserting the
following new defined terms in the appropriate alphabetical order:





--------------------------------------------------------------------------------







““July Consent” means that certain Consent and Waiver dated as of July 12, 2018
by and among the Borrower, the Administrative Agent and the Required Lenders.”
““Third Amendment” means that certain Third Amendment to Credit Agreement dated
as of August 24, 2018 by and among the Borrower, the Administrative Agent and
the Lenders.”
““Third Amendment Effective Date” means the date the conditions to effectiveness
set forth in the Third Amendment are satisfied.”
(ii)The definition of “Applicable Margin” is hereby amended to read in its
entirety:
““Applicable Margin” means, during each time period set forth below, the
corresponding percentages per annum as set forth below opposite such time
period:
Period
LIBOR Rate Loans
Base Rate Loans
From the Third Amendment Effective Date through the date the Term Loan has been
paid in full in cash
6.50%
5.50%
From the date following the date the Term Loan has been paid in full in cash and
thereafter
5.50%
4.50%

”
(iii)The definition of “Real Estate Collateral Documents” is hereby amended by
inserting the following clause (vii) at the end thereof:


“(vii)    Mortgages. All Mortgages obtained to secure the Obligations including
those obtained pursuant to Section 8.22 of the Credit Agreement, Section 2(d) of
the July Consent or Section 7 of the Third Amendment.”
(iv)The definition of “Revolving Credit Commitment” is hereby amended to read in
its entirety:


““Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Sections 2.5, 2.6 or 10.2) and (b) as to all Revolving Credit Lenders, the
aggregate commitment of all Revolving Credit Lenders to make Revolving Credit
Loans, as such amount may be modified at any time or from time to time pursuant
to the terms hereof. The aggregate Revolving Credit Commitment of all the
Revolving Credit Lenders on the Third Amendment Effective Date is $30,000,000.
The Revolving Credit Commitment of each Revolving Credit Lender as of the Third
Amendment Effective Date is set forth opposite the name of such Lender on
Schedule 1.1(a).”





--------------------------------------------------------------------------------







(b)Section 8.1(e) of the Existing Agreement is hereby amended in its entirety to
read as follows:


“(e)    Weekly Cash Flow and Cash Balance Reports. The Borrower shall prepare
and deliver to the Administrative Agent on or prior to the Second Amendment
Effective Date (and on or before Tuesday of each week thereafter until the later
of the Revolving Credit Maturity Date or the Term Loan Maturity Date) (x) a
trailing thirteen (13) week consolidated cash flow statement for the Borrower
and its Subsidiaries setting forth actual cash flows for such period, together
with a comparison to projected cash flows for such period, and a comparison to
the corresponding figures from the corresponding period in the prior fiscal
year, together with an explanation for any material variances between such
actual cash flows and the projected cash flows for such period and the cash
flows for the corresponding period in the prior fiscal year, (y) a thirteen (13)
week cash flow forecast for the thirteen (13) weeks following the week of such
report, and (z) beginning after the Third Amendment Effective Date, a cash
balance report showing the aggregate cash balance amount held in the accounts of
the Credit Parties (including Excluded Accounts) as of close of business on
Friday of the immediately prior week.”
(c)Section 9.3(c) of the Existing Agreement is hereby amended by deleting the
proviso at the end thereof and inserting the following proviso:


“provided that beginning in fiscal year 2019, no additional Investments
consisting of Maintenance Capital Expenditures shall be permitted pursuant to
this Section 9.3(c) other than budgeted Maintenance Capital Expenditures in an
aggregate amount not to exceed $8,500,000 in any fiscal year;”
(d)Amendments to Schedules and Exhibits to Existing Agreement.


(i)Schedule 1.1(a) to the Existing Agreement is hereby amended and restated in
its entirety to read as set forth in Exhibit A hereto.


3.Waiver. Subject to the terms and conditions hereof, and in reliance upon the
representations, warranties and covenants of the Credit Parties contained in
this Amendment, the Administrative Agent and the Required Lenders hereby waive
the Events of Default existing under the Credit Agreement as of the Third
Amendment Effective Date resulting from (a) any breach of the financial
covenants set forth in Section 9.15 of the Credit Agreement or the limitations
on Maintenance Capital Expenditures set forth in Section 9.3(c) of the Credit
Agreement, in each case that may have occurred during the period from and
including May 9, 2018 until the Third Amendment Effective Date, and (b) any
related Events of Default under Section 10.1(c) of the Credit Agreement.


4.Compliance with Financial Covenants.


(a)Subject to the terms and conditions hereof, and in reliance upon the
representations, warranties and covenants of the Credit Parties contained in
this Amendment, the Administrative Agent and the Required Lenders agree to waive
the requirement that the Credit Parties comply with the financial covenants set
forth in Section 9.15 of the Credit Agreement that would otherwise be tested for
any period or time ending on or after the Third Amendment Effective Date but on
or prior to December 31, 2018 (such financial covenants, as used in this
Amendment, the “Third Amendment Waiver Period Financial Covenants”) (the period
from and including the Third Amendment Effective Date and ending on and
including December 31, 2018, the “Third Amendment Compliance Waiver Period”).
For clarity, nothing herein shall be deemed to be a waiver of the requirements
set forth in Section 8.1(b), Section 8.1(d) or Section 8.1(e) of the Credit
Agreement with respect to any Measurement Period, Accounting Period or week, as
applicable, ending during the Third Amendment Compliance Waiver Period or the
requirement set forth in Section 8.2(a) of the Credit Agreement with respect to
the delivery of the Officer’s Compliance Certificate in connection with the
financial statements required to be delivered pursuant to Section 8.1(b) or
Section 8.1(d) of the Credit Agreement during the Third Amendment Compliance
Waiver Period; provided, that any such Officer’s Compliance Certificate
delivered with respect to any Measurement Period or Accounting Period ending
during the Third Amendment





--------------------------------------------------------------------------------





Compliance Waiver Period shall show the calculation of the Third Amendment
Waiver Period Financial Covenants but shall include appropriate modification to
reflect the fact that the Third Amendment Waiver Period Financial Covenants will
not be tested for any Measurement Period or Accounting Period ending during the
Third Amendment Compliance Waiver Period.


(b)The Borrower, the Administrative Agent and the Required Lenders further agree
to work in good faith to reset the financial covenants that will apply to any
Measurement Period or Accounting Period ending after the Third Amendment Waiver
Compliance Period; provided that the financial covenants set forth in Section
9.15 of the Existing Agreement shall apply to any Measurement Period or
Accounting Period ending after the Third Amendment Waiver Compliance Period
until such time as new financial covenants have been established.


5.Asset Sale Proceeds Allocation. The Borrower and its Subsidiaries shall
continue to be permitted to make Asset Dispositions pursuant to Section 9.5(m)
and Section 9.5(o) of the Credit Agreement; provided that so long as no Default
or Event of Default has occurred and is continuing and notwithstanding the
existing provisions of Section 4.4(b)(iii) of the Credit Agreement, from and
after the Third Amendment Effective Date, the Borrower shall make mandatory
principal prepayments of the Loans in amounts equal to:


(a)fifty percent (50%) of the first $12,000,000 of Net Cash Proceeds from Asset
Dispositions received by the Borrower or any of its Subsidiaries from and after
the Third Amendment Effective Date;


(b)seventy-five percent (75%) of the next $8,000,000 of Net Cash Proceeds from
Asset Dispositions received by the Borrower or any of its Subsidiaries from and
after the Third Amendment Effective Date; and


(c)one hundred percent (100%) of all Net Cash Proceeds in excess of the first
$20,000,000 of Net Cash Proceeds from Asset Dispositions received by the
Borrower or any of its Subsidiaries from and after the Third Amendment Effective
Date.


The obligation to make mandatory prepayments and allocation set forth in this
Section 5 shall not apply to any Asset Disposition permitted pursuant to, and in
accordance with, clauses (a) through (k) of Section 9.5 of the Credit Agreement;
provided that such obligation to make mandatory prepayments and allocation shall
apply to the portion, if any, of Net Cash Proceeds attributable to real estate
assets included in any Asset Disposition permitted pursuant to, and in
accordance with, clause (f) of Section 9.5 of the Credit Agreement. All
prepayments under this Section 5 shall be made within two (2) Business Days
after the date of receipt of the Net Cash Proceeds, and in the manner set forth
in Section 4.4(b)(v) of the Credit Agreement.
6.Covenants. The Borrower shall:


(a)continue to diligently pursue efforts to refinance the outstanding
Obligations;





--------------------------------------------------------------------------------







(b)on or before October 15, 2018, deliver to the Administrative Agent an
indication of interest letter and attached term sheet reasonably acceptable to
the Administrative Agent from a bona fide third party providing for the
repayment of all of the Obligations in full in cash (the “Refinancing
Transaction”) scheduled to close on or before May 1, 2019;


(c)provide the Administrative Agent and the Lenders an update every week as to
the status of ongoing real estate asset sales, which update may be delivered via
email; and


(d)conduct a status update conference calls on the last Business Day of every
other calendar week with the Administrative Agent, its advisors and the Lenders
to discuss the status of the Borrower’s operations, asset sale efforts and
efforts to close a Refinancing Transaction, which conference calls shall cover
(without limitation) discussions of any term sheets, any commitment documents,
any bids, and any purchase agreements received by the Borrower and the
Borrower’s responses to any such term sheets, commitment documents, bids and
purchase agreements, in each case, subject to any confidentiality restrictions;
provided that, if the Administrative Agent in its sole discretion shall elect to
forego any scheduled conference call hereunder, the Borrower’s failure to
conduct such call shall not constitute an Event of Default.


Failure to comply with any covenant set forth in this Section 6 shall constitute
an Event of Default under the Credit Agreement.
7.Real Estate Collateral.


(a)Real Estate Mortgages. The Borrower and the other Credit Parties acknowledge
and agree that the Administrative Agent has identified the properties set forth
on Schedule 1 hereto in a Real Estate Collateral Notice and the Borrower and the
Administrative Agent have agreed on a form of deed of trust to be used to grant
a Lien on each such property in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties. In addition, the Borrower and the other
Credit Parties have agreed to grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a deed of trust, using the same agreed on form
of deed of trust, on that certain property referred to as Houston #29 located at
2400 South MacGregor Way, Houston, Texas (such deed of trust, together with each
deed of trust on the properties identified on Schedule 1 hereto to be included
in the term “Mortgages” upon execution thereof). Notwithstanding anything to the
contrary set forth in Section 8.22 of the Credit Agreement, the applicable
Credit Parties shall, within three (3) Business Days, or such later date as
agreed in writing by the Administrative Agent, of presentation to the applicable
Credit Party for signature of such agreed upon deed of trust form completed to
identify any such property, duly execute, have properly notarized and return to
the Administrative Agent such deed of trust and promptly upon request take such
other steps as shall permit the Administrative Agent to duly record such deed of
trust in the appropriate land recording office or registry of deeds. The Credit
Parties agree that such deeds of trust for such properties may be submitted to
the Credit Parties for signature collectively or individually as they are
completed.


(b)Appraisals and Related Expenses. Notwithstanding anything to the contrary set
forth in Section 8.22 of the Credit Agreement and in addition to the obligations
set forth in Section 12.3 of the Credit Agreement, each Credit Party agrees (i)
to deliver to the Administrative Agent updated appraisals of (A) any real estate
property identified in the Real Estate Collateral Notice and (B) that certain
property referred to as Houston #29 located at 2400 South MacGregor Way,
Houston, Texas, in all cases, upon request of the Administrative Agent or the
Required Lenders, or, in the alternative, that the Administrative Agent may, in
its sole discretion, obtain appraisals of any such real estate property, and
(ii) promptly upon request to pay or reimburse the Administrative Agent and the
Lenders for any costs or expenses incurred or associated with such appraisals
and with obtaining or preparing any Real Estate Collateral Documents including
recording fees.





--------------------------------------------------------------------------------







8.Conditions and Effectiveness. This Amendment shall become effective as soon as
the following conditions precedent have been satisfied (the date on which such
conditions have been satisfied, the “Third Amendment Effective Date”):


(a)The Administrative Agent shall have received counterpart signatures to this
Amendment from each party hereto.


(b)The Borrower shall have delivered to the Administrative Agent and the Lenders
completed marketing materials prepared by the Borrower and by Cowen and Company,
LLC (the “Financial Advisor”), which marketing materials shall be used to
promote the Refinancing Transaction.


(c)The Borrower shall have paid to Morgan Lewis & Bockius LLP in its capacity as
counsel to the Administrative Agent all fees and expenses of Morgan, Lewis &
Bockius LLP for which invoices have been presented prior to the effectiveness
hereof.


9.Amendment Fees. No later than the close of business on each of December 31,
2018 and March 31, 2019, the Borrower will pay to the Administrative Agent for
the account of each Lender an amendment fee equal to 1.0% of the sum of such
Lender’s Revolving Credit Commitment on such date plus the then-outstanding
balance of the Term Loan advanced by such Lender outstanding on such date
(respectively, the “December Amendment Fee” and the “March Amendment Fee” and
collectively, the “Amendment Fees”). In the event that the Revolving Credit
Commitments are terminated or the required payment of the principal of the Term
Loans is accelerated, in either case following the occurrence of an Event of
Default, each Amendment Fee that was not previously calculated shall be
calculated as of the date immediately prior to such termination or acceleration
based on the amount of the Revolving Credit Commitments in effect and the
aggregate principal amount of the Term Loans outstanding on such date and shall
be due upon demand. The Amendment Fees shall be fully earned on the Third
Amendment Effective Date. Failure to pay any of the fees described in this
Section 9 when due shall constitute an immediate Event of Default under the
Credit Agreement.


10.Other Expenses. The Borrower shall pay the legal fees, costs and expenses of
the counsel to the Administrative Agent no later than three (3) Business Days
after receiving an invoice of such counsel’s legal fees, costs and expenses.
Failure to pay any of the fees described in this Section 10 when due shall
constitute an immediate Event of Default under the Credit Agreement.


11.Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and each Lender as follows:


(a)the execution, delivery and performance by the Borrower of this Amendment has
been duly authorized by all necessary corporate action;


(b)after giving effect to the amendments set forth herein, no Default or Event
of Default has occurred and is continuing or would result herefrom; and


(c)all representations and warranties contained in the Credit Agreement are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any portion of any representation and warranty that
is already qualified or modified by materiality in the text thereof); provided
that any such representations and warranties that by their express terms are
made as of a specific date are true and correct in all material respects as of
such specific date.





--------------------------------------------------------------------------------







(d)the Credit Parties party hereto constitute all of the Subsidiaries of the
Borrower required to be a Subsidiary Guarantor pursuant to the terms of the
Credit Agreement.


12.Agreement in Full Force and Effect; Borrower Ratification of other Loan
Documents. Except as specifically amended hereby, the Existing Agreement shall
remain in full force and effect and is hereby ratified and confirmed. Except as
expressly set forth herein, this Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Existing Agreement or any
Loan Document or any right, power or remedy of the Administrative Agent or the
Lenders, or of any Default or Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference herein or in any Loan Document to the “Credit Agreement” shall
mean and be a reference to the Credit Agreement as amended hereby. For the
avoidance of doubt, this Amendment shall constitute a Loan Document for all
purposes under the Credit Agreement. All other Loan Documents to which the
Borrower is a party remain in full force and effect, and the Borrower hereby
ratifies all of its obligations thereunder.


13.Ratification of Guaranty. Each of the undersigned Subsidiary Guarantors
hereby acknowledges and consents to this Amendment, and agrees that its Guaranty
Agreement in favor of the Administrative Agent for the benefit of the Secured
Parties, and all other Loan Documents to which it is a party, remain in full
force and effect, and each of the Subsidiary Guarantors hereby ratifies all of
its respective obligations thereunder.


14.Release of Claims. In order to induce the Administrative Agent and the
Lenders to enter into this Amendment, each Credit Party, on behalf of itself and
its respective Related Parties (collectively, the “Releasing Parties”),
acknowledges and agrees that: (a) none of the Releasing Parties presently has
any claim or cause of action against any of the Administrative Agent, any Lender
or any of their respective Related Parties (collectively, the “Released
Parties”) relating to or arising out of any Loan Document or any agreement
entered into in connection therewith; (b) to the actual (and not constructive or
imputed) knowledge of any officer of any Credit Party, none of the Releasing
Parties presently has any offset right, counterclaim or defense of any kind
against any of their respective Obligations, debt or liabilities to the
Administrative Agent or any Lender; and (c) each of the Released Parties has
heretofore properly performed and satisfied in a timely manner all of its
obligations to the Credit Parties and their Subsidiaries under the Loan
Documents to which it is a party. Each of the Credit Parties wishes to eliminate
any possibility that any past conditions, acts, omissions, events, circumstances
or matters would impair or otherwise adversely affect any of the Administrative
Agent or any Lenders’ rights, interests, contracts, or remedies under the Loan
Documents, whether known or unknown, as applicable. Therefore, each of the
Credit Parties, on behalf of the Releasing Parties, unconditionally releases,
waives and forever discharges (x) any and all liabilities, obligations, duties,
promises or debt of any kind of the Administrative Agent and each Lender to the
Releasing Parties, in each case, occurring, existing or arising on or prior to
the date of this Amendment, and (y) all claims, offsets, causes of action, suits
or defenses of any kind whatsoever (if any), whether arising at law or in
equity, whether known or unknown, which the Releasing Parties might otherwise
have against any of the Released Parties for actions taken or not taken on or
prior to the date of this Amendment, in each case under clause (x) or clause
(y), (A) whether known or unknown, on account of any past or presently existing
condition, act, omission, event, contract, liability, obligation, debt, claim,
cause of action, defense, circumstance or matter of any kind, (B) other than any
such liabilities, obligations, claims, causes of action or suits resulting from
the gross negligence or willful misconduct of the Administrative Agent or any
Lender, as determined by a court of competent jurisdiction in a final
non-appealable judgment and (C) relating to or arising out of the Loan Documents
or any agreement entered into in connection therewith. The Released Parties
shall not be liable with respect to, and each of the Credit Parties hereby
waives, releases and agrees not to sue for, any special, indirect or
consequential damages relating to the Loan Documents or arising out of
activities in connection herewith or therewith (whether before, on or after the
date hereof.





--------------------------------------------------------------------------------







15.Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment and any number of separate counterparts, each of which when so
executed, shall be deemed an original and all said counterparts when taken
together shall be deemed to constitute but one and the same instrument.


16.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower and its successors and assigns and the Administrative
Agent and Lenders and their respective successors and assigns.


17.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


18.Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.


19.ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.






[Remainder of Page Intentionally Left Blank; Signature Pages Follow]





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.


BORROWER:


LUBY’S, INC.






By:    /s/ Christopher J. Pappas                     
Christopher J. Pappas
President and Chief Executive Officer




SUBSIDIARY GUARANTORS:


LUBY'S FUDDRUCKERS RESTAURANTS, LLC




By:    /s/ Peter Tropoli                                 
Peter Tropoli
President and Chief Operating Officer


LUBY’S BEV I, LLC
LUBY’S BEV II, LLC




Each by: /s/ Peter Tropoli                             
Peter Tropoli
Manager




LUBY’S BEVCO, INC.




By:    /s/ Christopher J. Pappas                     
Christopher J. Pappas
President and CEO




























Luby’s, Inc. - Signature Page to Third Amendment





--------------------------------------------------------------------------------









FUDDRUCKERS OF ANNAPOLIS, LLC
FUDDRUCKERS OF HOWARD COUNTY, LLC


FUDDRUCKERS OF BRANDYWINE, LLC


Each by Luby’s Bev II, LLC, as its Managing Member




By:    /s/ Peter Tropoli                                 
Peter Tropoli
Manager




PARADISE CHEESEBURGERS, LLC


By: Luby’s Fuddruckers Restaurants, LLC, as its Manager


By:    /s/ Peter Tropoli                                 
Peter Tropoli
President and Chief Operating Officer




































































Luby’s, Inc. - Signature Page to Third Amendment





--------------------------------------------------------------------------------







PARADISE RESTAURANT GROUP, LLC
CHEESEBURGER OF NEWARK, LLC
CHEESEBURGER OF FT. MYERS, LLC
CHEESEBURGER OF SANDESTIN, L.L.C.
CHEESEBURGER OF DOWNERS GROVE, LLC
CHEESEBURGER OF ALGONQUIN, LLC
CHEESEBURGER OF EVANSVILLE, LLC
CHEESEBURGER OF FISHERS, LLC
CHEESEBURGER OF SOUTHPORT, LLC
CHEESEBURGER OF TERRE HAUTE, LLC
CHEESEBURGER OF KANSAS CITY, LLC
CHEESEBURGER OF PASADENA, LLC
CHEESEBURGER OF CALIFORNIA, LLC
CHEESEBURGER IN PARADISE OF ST. MARY’S COUNTY, LLC
CHEESEBURGER OF STERLING HEIGHTS, LLC
HIGH TIDES OF OMAHA, LLC
CHEESEBURGER OF SECAUCUS, LLC
CHEESEBURGER OF WALLKILL, LLC
CHEESEBURGER OF MYRTLE BEACH, LLC
CHEESEBURGER OF FREDERICKSBURG, LLC
CHEESEBURGER OF NEWPORT NEWS, LLC
CHEESEBURGER OF VIRGINIA BEACH, LLC
CHEESEBURGER OF WOODBRIDGE, LLC
CHEESEBURGER OF MIDDLETON, LLC


Each by:    /s/ Peter Tropoli                             
Peter Tropoli
President




CHEESEBURGER IN PARADISE OF ANNE ARUNDEL COUNTY, INC.


By:    /s/ Peter Tropoli                                 
Peter Tropoli
Authorized Representative


































Luby’s, Inc. - Signature Page to Third Amendment





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lender and as Administrative Agent






By: /s/ Reginald T. Dawson     
Name: Reginald T. Dawson
Title: Senior Vice President






















































































Luby’s, Inc. - Signature Page to Third Amendment







--------------------------------------------------------------------------------







CADENCE BANK, N.A.
as Lender






By: /s/ Josh Taylor
Name: Josh Taylor
Title: Senior Vice President
































































































Luby’s, Inc. - Signature Page to Third Amendment





--------------------------------------------------------------------------------







TEXAS CAPITAL BANK, N.A.
as Lender






By: /s/ Joel Landis     
Name: Joel Landis
Title: Executive Vice President
























































































Luby’s, Inc. - Signature Page to Third Amendment





--------------------------------------------------------------------------------









SCHEDULE 1


[Please see attached]





--------------------------------------------------------------------------------









EXHIBIT A
SCHEDULE 1.1(A)


SCHEDULE OF REVOLVING CREDIT COMMITMENTS
AS OF THE THIRD AMENDMENT EFFECTIVE DATE


Lender
Revolving Credit Commitment
Percentage
Wells Fargo Bank, National Association
$11,538,000
38.460000%
Texas Capital Bank, N.A.
$9,231,000
30.770000%
Cadence Bank, N.A.
$9,231,000
30.770000%
Total:
$30,000,000
100%







SCHEDULE OF TERM LOAN COMMITMENTS
AS OF THE CLOSING DATE


Lender
Term Loan Commitment
Percentage
Wells Fargo Bank, National Association
$13,462,000
38.462857%
Texas Capital Bank, N.A.
$10,769,000
30.768571%
Cadence Bank, N.A.
$10,769,000
30.768571%
Total:
$35,000,000
100%














